Citation Nr: 1609125	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-19 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a thoracolumbar spine disability.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for bilateral flatfoot.

8.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1978.

This case comes to the Board of Veterans' Appeals (Board) from November 2010, July 2012, and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that clarification is warranted on the claims characterized as applications to reopen the previously denied claims for service connection for disabilities of the left and right leg, to include the knee and ankle.  A March 1979 rating decision denied service connection for residuals of a left leg injury and a right leg fracture.  However, the Veteran's September 1978 claim and February 1979 VA examination show that he was only seeking service connection for shin splints of the left leg.  As such, when service connection was then denied for a left leg disability, the Board finds that the RO unduly broadened the claim, and that in this decision, only a disability of shin splints of the left leg was denied.  Similarly, while service connection for a right leg fracture was denied, the record and the decision only noted a fracture of the right ankle.  Thus, the Board finds that new and material evidence is not needed with respect to the current claims for service connection for disabilities of the left and right knees and left ankle.  However, new and material evidence is needed with respect to the right ankle service connection claim.

In this decision, the Board reopens the claim for service connection for a right ankle disability.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1979 rating decision denied a claim for service connection for a right ankle disability.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  

2.  The evidence received since the March 1979 denial relates to unestablished facts necessary to substantiate the claim for service connection for a right ankle disability and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1979 rating decision that denied a claim for service connection for a right ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim for service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for a right ankle disability was originally denied in a March 1979 rating decision.  While the Veteran did not file a claim regarding the right ankle, the RO noted a fracture of the right ankle prior to service but found that there was no indication of aggravation during service and denied service connection for a right leg fracture.  Thus, the claim was essentially denied because there was no evidence of current disability or a link between any current disability and service.  While the letter notifying the Veteran of the decision and of his appellate rights is not of record, a notice of disagreement to other determinations in that decision was received in June 1979, and an August 1979 statement of the case shows that he was notified on March 27, 1979.  Thus, the record shows actual receipt of the rating decision and appellate rights.  However, the Veteran did not initiate an appeal regarding the right ankle disability.  There is no indication that new and material evidence was received within the one year following that decision that was pertinent to the issue.  38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  

The pertinent evidence received since the March 1979 denial includes March 2014 private x-rays revealing arthritis of the right ankle and the Veteran's statements of injuring the right ankle in service and of having right ankle problems since service.  

Presuming the credibility of the evidence, the record now indicates that the Veteran has a right ankle disability that may have had its onset in service or was aggravated by service.  The evidence is new, not cumulative, and relates to unestablished facts necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a right ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


ORDER

New and material evidence having been received, the claim for service connection for a right ankle disability is reopened.  To that extent only, the appeal is granted.


REMAND

The Veteran claimed that his neck disability is due to the same in-service football injury that resulted in the fractures of his eye and nose.  However, at the hearing, his representative asserted for the first time that the neck disability may also be due to the altered gait stemming from disabilities of the back and lower extremities.  As the representative claims that the Veteran's cervical spine disability is secondary to disabilities of the feet, ankles, knees, and back that are being remanded, the Board finds that the claims are inextricably intertwined and a Board decision on the neck claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran claims that his right shoulder disability began in service or is secondary to his service-connected sternum separation.  

The service treatment records show complaints of a lump and pain in the right shoulder for the past year in December 1977 diagnosed as fibrosis.  Post service, VA treatment notes show complaints of right shoulder pain in June 2009 and that surgery was pending.  

At a September 2010 VA examination, the Veteran reported having pain, respiratory difficulty, numbness of the right hand, right shoulder problems, and a pinched nerve in the neck due to his sternum separation.  The examiner stated that the Veteran's right shoulder disability has no relationship to the remote old sternum separation, noting that the original condition has healed and there is no radiological evidence of sternal pathology.  

At a February 2013 VA examination, the Veteran reported developing pain in the right shoulder and presenting to sick call with a tender blackened lump on the right shoulder which had been present for one year.  He noted that no diagnosis was given and over the years the shoulder has continued to be painful.  The examiner stated that the Veteran's right shoulder disability was not incurred in or caused by service.  The examiner noted the in-service visit to sick call for a small lump on the right shoulder region which had been tender to touch for about one year and had recently turned black.  The examiner noted the physician's notation of a 1/2-inch slight bump on the shoulder with black discoloration.  The examiner also noted that no diagnosis was provided and the Veteran never followed-up for the problem.  The examiner stated that whatever the superficial black lump was, it certainly was not within the shoulder joint itself and therefore could have no bearing on his current right shoulder condition which x-rays show to be arthritis of both the shoulder joint and the glenohumeral joint.  The examiner pointed out that had the small lump been over the shoulder joint, the physician would have indicated such and obtained an x-ray to rule out a distal clavicle fracture which could present in this manner.  The examiner observed that there is no indication in the service treatment records of any injury to the clavicle in the region of the shoulder joint.  

While the Board appreciates the examiner's opinion, it is inadequate.  Although the Veteran reported having pain in the shoulder joint since service that was eventually diagnosed as arthritis, the examiner did not discuss that in the rationale, focusing instead on the superficial lump on the shoulder.  Thus, a supplemental opinion that addresses the Veteran's statements regarding the history and chronicity of symptomatology regarding the shoulder joint itself is needed.  

The Veteran further claims that his back disability is due to injuries in service.  He asserts that he injured his back while lifting ammunition as a part of his duties as a tank crewman and while pushing a car.  He also asserts that he was hospitalized due to the in-service back injury less than a year after he was discharged.  While records from that hospitalization are unavailable, his brother has corroborated the account.  

The service treatment records show complaints of low back pain in January 1975 after the Veteran popped his back while pushing a car.  Post service, VA treatment notes show complaints of low back pain in April 2001 diagnosed as a strain and private medical records show epidural injections for back pain in April 2010.

At a February 2013 VA examination, the Veteran reported presenting to sick call with low back pain for 4 days in January 1975 and being admitted to a hospital in Germany for back pain within the year following discharge and remaining in the hospital for one week.  He reported that his back has continued to be painful into the 1980s and then to the present and radiates down to the feet.  The examiner stated that the Veteran's low back disability was not incurred in or caused by service.  The examiner noted that there is only one entry in the service treatment records relative to a back condition and that occurred January 1975 four months after entry into service.  The examiner noted that the Veteran never reported again to sick call for low back pain for the remaining 3 years of service.  The examiner noted that the Veteran was admitted to a hospital in Germany for low back pain in the year following separation from service but observed that there are no records from that hospitalization and the letter from the Veteran's brother attesting to that admission for back pain and stating that his brother has had recurrent back pain is not materially relevant since it is not an objective assessment by medical personnel.  Noting that a May 2012 MRI shows very severe disease, the examiner stated that this degree of disease of the lumbar spine cannot be the result of a single episode of low back pain at the beginning of military service especially since he had no further problems with his back for the remaining three years.  The examiner stated that the genesis of his back pain occurred after military service.

While the Board appreciates the examiner's opinion, it is also inadequate.  Although the examiner noted the Veteran's report that his back has continued to be painful since the in-service injury, or at least since the bout of back pain shortly after discharge that warranted a hospital admission, the examiner did not discuss that in the rationale, stating that the Veteran had no further back problems for the remaining three years of service.  Thus, a supplemental opinion that addresses the Veteran's statements regarding the history and chronicity of symptomatology is needed.  

Moreover, at the hearing, the Veteran's representative asserted for the first time that the back disability is due to the altered gait stemming from disabilities of the lower extremities.  As the representative claims that the Veteran's thoracolumbar spine disability is secondary to disabilities of the feet, ankles, and knees that are being remanded, the Board finds that the claims are inextricably intertwined and a Board decision on the back claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran also seeks service connection for disabilities of the knees, ankles, and feet.  He asserts that he has arthritis and chondromalacia of the knees, arthritis of the ankles, and flatfeet.  He attributes the knee and ankle disabilities to in-service injuries to the ankles, which he in turn attributes to aggravation of his preexisting flatfeet.  

Service treatment records show that the Veteran complained of pain in both knees in April 1975 and was diagnosed with bilateral tendonitis.  He complained of left knee pain in December 1975 and was diagnosed with a contusion.  He complained of left knee pain in December 1977 and was found to have a knot below the knee.  In January 1978 he was found to have a discolored spot below the left knee.  Later that month, x-rays were normal and he was diagnosed with infrapatellar tendonitis versus old Osgood-Schlatter disease.  In June 1978 he complained of a knot below the left knee with pain and giving way.  Later that month, he complained of pain in the left tibial tuberosity, x-rays were normal, and the diagnosis was probable old Osgood-Schlatter disease.  In July 1978 examination was normal and the diagnosis was left tibial pain of questionable etiology.  

Post service, a June 1985 VA treatment note reflects a history of chondromalacia of the left knee and complaints of pain for the past 3 to 4 days.  In September 1985, the Veteran complained of left knee swelling and was referred to have fluid drawn.  In October 1985, he was diagnosed with chondromalacia patella.  In March 1986, he complained of left knee pain and instability and the cap being out of alignment for the past 7 to 8 months.  At an August 1986 examination during reserve service, the Veteran reported having fluid in the left knee in May 1988 and being told he needs surgery.  At a June 1990 examination, he reported a history of arthritis in the left knee.  In July 1996, he complained of a knot in the left knee.

The Veteran was afforded a VA examination in July 2012.  The examiner stated that the Veteran's knee disabilities were not incurred in or caused by service.  The examiner noted the service treatment records from January 1978 and June 1978 with the latter providing a diagnosis of probable Osgood-Schlatter disease.  The examiner stated that the tender lumps below both knees were the manifestations of Osgood-Schlatter disease.  The examiner observed that Osgood-Schlatter disease affects the tibial tuberosity which is outside of the knee joint and does not lead to diseases of the knee joint.  The examiner stated that there is no relationship between the Veteran's current bilateral degenerative joint disease of the knees and Osgood-Schlatter disease in service.  The examiner noted that there is no current evidence of Osgood-Schlatter disease.

While the Board appreciates the examiner's opinion, there is no indication that the examiner considered the service treatment records indicating pain in the knee joints themselves, or the July 1978 examination showing a diagnosis of left tibial pain of questionable etiology, which puts into question the earlier diagnosis of probable old Osgood-Schlatter disease, or post-service June 1985 VA treatment note showing a history of chondromalacia of the left knee.  Thus, a supplemental opinion that addresses the above records and the Veteran's statements regarding the history and chronicity of symptomatology regarding the knee joints themselves is needed.  

The service treatment records also show that the Veteran reported foot trouble at his September 1974 entrance examination and was found to have moderate flatfeet.  In October 1974, he complained of right ankle pain for the past three and one half weeks and reported a history of fracturing the ankle prior to service in July 1974.  He injured the ankle in April 1976 playing basketball and was diagnosed with a sprain.  X-rays were found to be normal.  Later that month, he was diagnosed with arthralgia.  He continued to complain of pain at the end of the month and was diagnosed with a badly sprained ankle.  The Veteran's April 1978 separation examination noted a normal evaluation of the lower extremities and feet.

The Veteran was afforded a VA examination for flatfoot in January 2013.  He reported being diagnosed with flatfeet prior to service but having no problems, even playing football in high school.  He reported pain in both feet during boot camp.  He noted fracturing the left ankle playing basketball prior to service and injuring it again playing basketball in service.  He noted that both ankles were turning over by service discharge.  He reported intermittent ankle swelling for the past 20 years.  X-rays showed bilateral flatfoot and minimal cortical irregularity at the inferior aspect of the left lateral malleolus, which was interpreted as possibly reflecting sequela of previous trauma.  The examiner opined that the Veteran's preexisting bilateral flatfoot had not been aggravated service.  The examiner indicated that the Veteran injured the left ankle prior to service and had repeat injury in service, but noted that the Veteran was not treated in service for flatfeet with arch supports, which suggests that the condition was not problematic as no medical attention was sought.  The examiner also noted that the Veteran did not mention flatfeet at his separation examination, which indicates that the feet were not causing any symptoms.  

In June 2013, the above examiner opined that the Veteran's right ankle disability was not incurred in or caused by in-service ankle sprains.  The examiner recited some of the history from the earlier examination and noted that x-rays do not show arthritis of either ankle.  

While the Board appreciates the examiner's opinion on the Veteran's flatfeet, there is no indication that the examiner considered the Veteran's statements regarding the history and chronicity of symptomatology.  The examiner also did not describe the current severity of the Veteran's flatfeet, which the Board finds would have been of great assistance.  The Veteran indicated at the hearing that his flatfeet hurt during service but he did not seek treatment and his flatfeet were worse after service.  

While the Board appreciates the examiner's opinion on the right ankle, it is also inadequate.  The examiner incorrectly transcribed the Veteran's history.  The record shows that he fractured the right ankle prior to service, not the left ankle.  There is also no indication that the examiner considered the Veteran's statements regarding the history and chronicity of symptomatology.  Also, since the examination, private x-rays of the ankles dated in March 2014 indicate arthritis of both ankles.  The examiner also did not provide an opinion on whether any preexisting right ankle disability had been aggravated by service, to include the ankle sprains.  

Given the above, the Veteran should be afforded a new VA examination for his bilateral ankle and flatfoot disabilities to obtain opinions based on a complete record, to include his statements regarding the history and chronicity of symptomatology of his disabilities.  

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment notes through June 2014.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since June 2014.

2.  Then, schedule the Veteran for a VA examination to ascertain the nature and likely etiology of his neck, right shoulder, back, bilateral knee, bilateral ankle, and bilateral flatfoot disabilities.  The examiner should review the claims file and note that review in the report.  For each disability, the examiner should consider the service treatment records and statements by the Veteran regarding disability onset and continuity of symptomatology since active service.  The examiner should provide a complete rationale for all opinions and conclusions.  Specifically, the examiner should address the following:

(a) State whether it is at least as likely as not (50 percent or greater probability) that a bilateral flatfoot disability was aggravated (increased in severity beyond the natural progress of the disorder) by active service.  In rendering the opinion, the examiner should describe the current severity of the Veteran's flatfeet.

(b) State whether it is at least as likely as not (50 percent or greater probability) that a bilateral ankle disability had its onset in, was caused by, or is otherwise etiologically related to active service.  The examiner should note the March 2014 private x-rays indicating arthritis of both ankles.  

If the examiner finds that the above bilateral flatfoot disability was aggravated by active service, then the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the ankle disability was caused or aggravated (increased in severity beyond the natural progress of the disorder) by the flatfoot disability.

(c) State whether it is at least as likely as not (50 percent or greater probability) that a bilateral knee disability had its onset in, was caused by, or is otherwise etiologically related to active service.  In rendering the opinion, the examiner should state whether the Veteran had Osgood-Schlatter disease in service.  The examiner should discuss the July 1978 examination in the service treatment records showing a diagnosis of left tibial pain of questionable etiology.  

If the examiner finds that the above claimed flatfoot was aggravated by active service, or the above claimed ankle disability is related to active service or caused or aggravated by flatfoot, then the examiner should state whether it is at least as likely as not (50 percent or greater probability) that a bilateral knee disability was caused or aggravated (increased in severity beyond the natural progress of the disorder) by either of those disabilities.

(d) State whether it is at least as likely as not (50 percent or greater probability) that a thoracolumbar spine disability had its onset in, was caused by, or is otherwise etiologically related to active service.  

If the examiner finds that any of the above claimed disabilities is related to or aggravated by active service, or a disability deemed related to or aggravated by active service, then the examiner should state whether it is at least as likely as not (50 percent or greater probability) that a thoracolumbar spine disability was caused or aggravated (increased in severity beyond the natural progress of the disorder) by any of those disabilities.

(e) If the examiner finds that any of the above claimed disabilities is related to or aggravated by active service, or a disability deemed related to or aggravated by active service, then the examiner should state whether it is at least as likely as not (50 percent or greater probability) that a cervical spine disability was caused or aggravated (increased in severity beyond the natural progress of the disorder) by any of those disabilities.  

(f) State whether it is at least as likely as not (50 percent or greater probability) that a right shoulder disability had its onset in, was caused by, or is otherwise etiologically related to active service.  The examiner should consider the Veteran's statements regarding joint symptoms during and since active service. 

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


